              Case 1:20-cv-09393-CM Document 12 Filed 12/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIE E. DENNIS,

                             Plaintiff,
                                                                       20-CV-9393 (CM)
                     -against-
                                                                           ORDER
K & L GATES, LLP, ET AL.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 20, 2020, the Court directed Plaintiff to pay the $400.00 filing fee or

submit a request to proceed in forma pauperis within thirty days. (ECF No. 8.) 1 The Court notified

Plaintiff that this action would be dismissed if he failed to do so.

       Defendants entered an appearance and have moved to stay the action pending disposition of their

motion in the Superior Court of the District of Columbia to compel arbitration. (ECF Nos. 5-7.) They

also notified the Court that documents served on Plaintiff at his address of record have been returned as

undeliverable. (ECF No. 10.)

       By letter dated December 14, 2020, Plaintiff requested an extension of time to oppose

Defendants’ motion, due to “family and COVID-19 related issues.” (ECF No. 11.) His letter did not

include his address, and he did not notify the Court of any change in his address of record. Plaintiff also

did not respond to the Court’s November 20, 2020 order notifying him that the action cannot proceed

unless the filing fee is paid or waived.

       Accordingly, the Court extends the time for Plaintiff to pay the filing fee or apply for a waiver of

the filing fee for 30 days from the date of this order. If Plaintiff fails to do so within the time allowed,




       1
        Because this action was filed before the December 1, 2020, effective date of the increase in the
administrative fee to $52.00, Plaintiff’s filing fee for this action is $400.00— a $350.00 filing fee and
$50.00 administrative fee— not $402.00.
               Case 1:20-cv-09393-CM Document 12 Filed 12/16/20 Page 2 of 2


the Court will dismiss the action without prejudice. Plaintiff must also notify the Court in writing of his

current address of record within 30 days from the date of this order.

         Further briefing on Defendants’ motion is stayed. If Plaintiff pays the filing fee or is granted a

waiver of the filing fee, the Court will set a briefing schedule for Defendants’ motion. The Clerk of

Court is directed to mail a copy of this order, noting service on the docket.

         SO ORDERED.

Dated:     December 16, 2020
           New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge




                                                       2
